Citation Nr: 1200699	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a hearing before the undersigned in Washington, DC.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran underwent VA examination in June 2008, during which he was given motor, sensory, and reflex tests, and it was determined that he did not have peripheral neuropathy.  This was the basis for the denial of the Veteran's claim in August 2008.

The Veteran testified during his October 2011 hearing that he had undergone nerve conduction tests early in 2010 with a private physician, who he indicated was Dr. Welsh.  Records of this testing are not associated with the claims file, and there has been no attempt to obtain them.  Nerve conduction studies are not otherwise shown in the medical evidence, and they are potentially pertinent to the claim at issue, since the Veteran's claim turns on whether he has a diagnosis of peripheral neuropathy.  The Veteran also implied that he had been diagnosed as having peripheral neuropathy on the basis of this testing.  On remand, the Veteran should be asked to provide a release for VA to request these records and, if he does, the records should be requested.

Furthermore, the evidence already of record shows that the Veteran began complaining of numbness in his hands and feet in November 2002.  While the June 2008 VA examiner found that peripheral neuropathy was not diagnosed, there is no opinion given as to the cause of the Veteran's history of complaints of numbness in his hands and feet.  As such, the Veteran should be afforded an additional VA examination that addresses these questions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit a release so that VA can request any pertinent records from Dr. Welsh and any other physician who has recently provided treatment for peripheral neuropathy.  If the Veteran submits such a release, the records should be requested.

2.  Schedule the Veteran for a VA peripheral nerves examination.  A copy of the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including but not limited to nerve conduction studies, should be accomplished.  The examiner is asked to examine the Veteran and provide, if warranted, a diagnosis for the Veteran's current complaints and symptoms of numbness and tingling in the upper and lower extremities.

If a disorder is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability is related to his service, to include whether it is secondary to service-connected diabetes mellitus, type 2.

If a disorder is not diagnosed, the examiner is asked to provide an opinion as to the most likely cause of the Veteran's complaints of numbness and tingling in his extremities and a rationale as to why a diagnosis has not been given.  The examiner is specifically asked to review the evidence of record showing that the Veteran complained of numbness in his extremities beginning in 2003 and the June 2008 (showing that peripheral neuropathy was not diagnosed) and August 2009 (showing a diagnosis of diabetic neuropathy) VA records and provide an explanation as to the conflicting conclusions.  A rationale for any opinion given should be provided.

3.  Readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


